


110 HR 2846 IH: Improving Classroom Learning and

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2846
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2007
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To improve the quality of classroom learning by
		  empowering States to develop performance-based assessments that measure higher
		  order thinking skills.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Classroom Learning and
			 Student Performance Act of 2007.
		2.DefinitionsIn this Act:
			(1)Performance-based
			 assessmentThe term performance-based assessment
			 means assessments that evaluate applications of knowledge to real-world tasks.
			 Such assessments are designed to measure higher order thinking and performance
			 skills.
			(2)Higher order
			 thinking and performance skillsThe term higher order
			 thinking and performance skills means the abilities to—
				(A)frame and solve
			 problems;
				(B)find, evaluate,
			 analyze, and synthesize information;
				(C)apply knowledge to
			 new problems or situations;
				(D)develop and test
			 complex ideas; and
				(E)communicate ideas
			 or solutions proficiently in oral or written form.
				(3)Multiple
			 measuresThe term multiple measures means different
			 sources of evidence of student learning in a subject or across subject areas.
			 Such sources of evidence provide multiple opportunities to demonstrate
			 achievement, are accessible to students at varying levels of proficiency, and
			 utilize different methods for demonstrating achievement.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To empower States
			 to develop assessment systems that—
				(A)are aligned with
			 student learning standards;
				(B)provide multiple
			 measures of student learning, including performance assessments that assess
			 higher order thinking and performance skills;
				(C)include local
			 assessments that provide timely, diagnostic information about student
			 learning;
				(D)are consistent
			 with nationally recognized professional standards for test construction and
			 test use, including standards of fairness, reliability, and validity;
				(E)employ principles
			 of universal design and use appropriately designed assessments and
			 accommodations for special populations and English language learners;
			 and
				(F)are used for
			 purposes for which they are valid and reliable.
				(2)To ensure that
			 local assessments include common assessments developed for use at the school or
			 district level, and classroom-based evidence obtained from curriculum-embedded
			 assessments. Such assessments may be used in the State assessment system when
			 they—
				(A)assess student
			 learning in light of content standards, including higher order thinking and
			 performance skills;
				(B)meet technical
			 requirements of validity and reliability;
				(C)are fair and
			 unbiased;
				(D)include multiple
			 sources of evidence about student learning; and
				(E)can be used to
			 demonstrate student progress toward and attainment of proficiency.
				4.Grants for
			 performance-based assessment systems
			(a)Program
			 EstablishedFrom funds made available to carry out this Act, the
			 Secretary shall award grants to State educational agencies receiving funds
			 under title I of the Elementary and Secondary Education Act of 1965 that
			 demonstrate to the satisfaction of the Secretary, based on peer review, that
			 the requirements of this section will be met, to—
				(1)enable States (or
			 consortia of States) to collaborate with institutions of higher education,
			 other research institutions, or other organizations to improve the quality,
			 validity, and reliability of State and local academic assessments, including
			 the development or enhancement of State or local performance assessments that
			 can be used for diagnostic purposes and as part of the State accountability
			 system;
				(2)enable States to
			 develop the capacity of local education agencies to validly and reliably assess
			 student academic achievement using multiple sources of evidence, including
			 school-based performance assessments; and
				(3)enable States and
			 local districts to develop the capacity of teachers and school leaders to
			 develop, use, and reliably evaluate the results of locally-administered
			 performance assessments.
				(b)Minimum
			 awardEach grant under this section shall be for at least
			 $5,000,000 per year.
			(c)DurationEach
			 grant under this section shall be for a period of not more than 5 years.
			(d)Technical
			 assistanceEach State receiving a grant under this section shall
			 allocate at least 5 percent of the grant for technical assistance. The State
			 shall use that allocation to work with universities or other non-profit
			 research organizations that have expertise in performance assessments for
			 assistance in the development, implementation, evaluation and improvement of
			 State and local performance assessment systems. The universities and non-profit
			 research organizations shall use the amounts to develop tools States can use,
			 such as various methods for weighting indicators used in the assessment and
			 improvement system or means for evaluating assessments systems and the
			 consequences of their use.
			(e)Allowable
			 uses
				(1)In
			 generalA grant under this section may be used for—
					(A)developing,
			 piloting, and validating performance assessments that are or will be
			 incorporated into their assessment systems;
					(B)training teachers
			 and school leaders to score such assessments; and
					(C)developing and
			 testing systems for auditing or moderating the scoring process to ensure
			 reliability and validity of such assessments.
					(2)SubgrantsThe
			 State may, pursuant to criteria established by the State, make subgrants to
			 local educational agencies or schools to—
					(A)develop and
			 implement local performance assessments; and
					(B)train teachers and
			 school leaders to score and use such assessments for tracking student progress
			 and for guiding curriculum and instruction.
					(3)Formative
			 assessmentsA State, local educational agency, or school may use
			 funds under this section to support the development and implementation of
			 formative assessments that are performance-based and that enable schools to
			 provide detailed feedback to students and teachers to enable them to improve
			 their learning and teaching.
				(4)Other
			 usesA State may retain a portion of the grant amounts to—
					(A)develop integrated
			 State assessment systems that incorporate and weight multiple measures,
			 including the results of periodic standardized tests and State or local
			 performance assessments;
					(B)collaborate with
			 other States in sharing knowledge on the development and use of such systems
			 and their assessment components;
					(C)provide assistance
			 to local educational agencies and schools in developing and implementing their
			 assessments; or
					(D)evaluate the local
			 assessments.
					(5)States that have
			 already begun to developA State that has already begun to
			 develop such a system is eligible under this section to strengthen or expand
			 its local assessments.
				(f)RequirementsAny
			 State that receives funds under this section shall meet the following
			 requirements:
				(1)Ensure that
			 high-quality professional development is available for educators to help
			 develop and learn to use and score the assessments.
				(2)Develop means to
			 ensure that State and local assessments are aligned to learning standards, meet
			 professional assessment standards, are unbiased, and valid for the purposes for
			 which they will be used, and are scored reliably. These means shall include
			 mechanisms for training scorers and providing a process of expert review,
			 auditing, or moderation to ensure the integrity of the scoring process.
				(3)Develop means to
			 integrate local performance assessment results with those of State benchmark
			 examinations in the State accountability system for purposes of evaluating
			 schools and student progress.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
				(1)$200,000,000 for
			 fiscal year 2008;
				(2)$200,000,000 for
			 fiscal year 2009;
				(3)$200,000,000 for
			 fiscal year 2010;
				(4)$200,000,000 for
			 fiscal year 2011; and
				(5)$200,000,000 for
			 fiscal year 2012.
				
